Citation Nr: 1204290	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-11 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for perforation of the tympanic membrane.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals, to include loss of feeling and mobility, from surgery for the removal of an abscess on the left upper extremity performed at the San Francisco VA Medical Center (VAMC) in April 1997. 

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to May 1964. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been submitted to reopen the claims on appeal.

During the course of the appeal on the issue of entitlement to service connection for PTSD, the evidentiary development has resulted in evidence showing a diagnosis of depression. The Board has characterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, in light of the evidence of record and the decision in Clemmons v. Shinseki, 23 Vet. App. 1, 8 (2009). The Board has therefore listed the issue on the title page accordingly. The claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Oakland, California, hence, that RO now has jurisdiction over the claims on appeal.

The issue of whether entitlement to compensation under 38 U.S.C.A. § 1151 for an additional disability of the right upper extremity as the result of VA medical treatment has been raised by the record in an October 2008 personal statement by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. In an October 1998 rating decision, the RO determined that the claim of entitlement to service connection for perforation of the tympanic membrane was not well grounded and there was no evidence of record to show treatment in service, complaints, or a diagnosis for perforation of the tympanic membrane.

3. The evidence received since the October 1998 rating decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for perforation of the tympanic membrane.

4. In a January 2000 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a left upper extremity disability.

5. The evidence received since the January 2000 rating decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals, to include loss of feeling and mobility, from surgery for the removal of an abscess on the left upper extremity performed at the San Francisco VAMC in April 1997. 


CONCLUSIONS OF LAW

1. The October 1998 rating decision that denied entitlement to service connection for perforation of the tympanic membrane is final. 38 U.S.C.A. § 7105(c) (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2. New and material evidence has not been submitted since the October 1998 rating decision and the claim of entitlement to service connection for perforation of the tympanic membrane is not reopened. 38 U.S.C.A. § 5108 (West Supp. 2010); 38 C.F.R. § 3.156 (2011).  

3. The January 2000 rating decision that denied entitlement to compensation under 38 U.S.C.A. § 1151 for a left upper extremity disability is final. 38 U.S.C.A. § 7105(c) (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2011).

4. New and material evidence has not been submitted since the January 2000 rating decision and the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals, to include loss of feeling and mobility, from surgery for the removal of an abscess on the left upper extremity performed at the San Francisco VAMC in April 1997 is not reopened. 38 U.S.C.A. § 5108 (West Supp. 2010); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a July 2007 letter. In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions. The Veteran was also informed of the evidence needed to substantiate a claim for compensation under 38 U.S.C.A. § 1151.

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency. This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

VCAA notice must also include the basis for the denial in the prior decision and VA must respond with a notice letter that describes what evidence would be necessary to substantiate the element(s) required to establish service connection that was found insufficient in the previous denial. Kent v. Nicholson, 20 Vet. App. 1 (2006). The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied. See Evans v. Brown, 9 Vet. App. 273, 282 (1996) (holding evidence is material if it is relevant to and probative of an issue that was a specified basis for the last final disallowance). In the July 2007 letter, the Veteran was apprised of the bases for the denials in the prior decision and the information necessary to reopen the claims on appeal.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In the present appeal, the July 2007 letter also included the type of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2011). In connection with the claims on appeal, the evidence of record includes a February 1998 personal statement from the Veteran and VA outpatient treatment records from September 1998 to January 1999 and from June 2006 to April 2007. The Board also acknowledges that the Veteran was not examined in conjunction with the claims; however, given the facts of this case a VA examination is not required. Under 38 C.F.R. § 3.159(c)(4)(C)(iii) (2011), VA will provide a medical examination only if new and material evidence is presented or secured in a claim to reopen a finally adjudicated claim. Because new and material evidence has not been received to reopen the claims, discussed fully below, the criteria for a VA examination under the above-noted authority are not met. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal. The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Decision

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim. If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record. 38 U.S.C.A. §§ 5108, 7105 (West Supp. 2010); Evans, 9 Vet. App. at 273; Manio v. Derwinski, 1 Vet. App. 140 (1991). New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a) (2011).

The evidence that is considered to determine whether new and material evidence has been received is the evidence submitted since the last final disallowance of the Veteran's claim on any basis. Evans, 9 Vet. App. at 273. This evidence is presumed credible for the purposes of reopening the Veteran's claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2011). Such evidence received prior to the expiration of the appeal period or prior to the appellate decision, if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) (2011). If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as opposed to adjudicating the matter as a claim to reopen on the basis of new and material evidence. 38 C.F.R. § 3.156(c) (2011).

A. Perforation of the Tympanic Membrane

The Veteran seeks to reopen his service connection claim for perforation of the tympanic membrane. In the October 1998 rating decision, the Veteran was denied service connection for this claim as there was no evidence of record to show treatment in service, complaints, or a diagnosis for perforation of the tympanic membrane. This decision was not appealed and thus subsequently became final. 38 U.S.C.A. § 7105(c) (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

The evidence of record at the time of the October 1998 rating decision, pertaining to the claim on appeal, included a February 1998 personal statement from the Veteran.

The evidence of record associated with the claims file since the October 1998 rating decision includes VA outpatient treatment records from September 1998 to January 1999, printed in January 2000, and from June 2006 to April 2007. 

The newly associated evidence was not previously submitted to VA, hence is considered new; however, the evidence does not pertain to the claimed disability on appeal, hence is not considered material. Specifically, these VA outpatient treatment records do not provide any evidence showing an injury or event during the Veteran's period of active military service nor complaints of or a current diagnosis for perforation of the tympanic membrane. As a result, the Board finds that the new evidence does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for perforation of the tympanic membrane. Moreover, the Board notes that the new evidence does not include official service department records and was received after the expiration of the appeal period following the October 1998 rating decision. 

Given the foregoing, the Board finds that the newly submitted evidence to be new but not material; therefore, the Veteran's claim on appeal is not reopened. 38 C.F.R. § 3.156 (2011).

B. Compensation under 38 U.S.C.A. § 1151 

The Veteran seeks to reopen his claim for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals, to include loss of feeling and mobility, from surgery for the removal of an abscess on the left upper extremity performed at the San Francisco VAMC in April 1997. In the January 2000 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim. Specifically, the RO noted that the Veteran was requested in an April 1999 letter to provide medical evidence showing fault on VA's part or an event not reasonably foreseeable that proximately caused his claimed additional disability; however, no response was received from the Veteran. This decision was not appealed and thus subsequently became final. 38 U.S.C.A. § 7105(c) (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

The evidence of record at the time of the January 2000 rating decision included VA outpatient treatment records from September 1998 to January 1999. 

The evidence of record associated with the claims file since the January 2000 rating decision includes VA outpatient treatment records from June 2006 to April 2007.

The newly submitted evidence was not previously submitted to VA, hence is considered new; however, the evidence does not relate to an unestablished fact necessary to substantiate the claim on appeal, hence is not considered material. These VA outpatient treatment records show that in February 2007, the Veteran underwent incision and debridement (I & D) of a left shoulder abscess that had been present for 10 days.  He denied any recent injection or injury to the left shoulder and indicated that the last intravenous drug use was 5 months prior.  He reported that he had tried to cut the abscess with a scalpel but was unable to make an incision.  He suggested that two needle fragments in his left shoulder may have moved and caused the abscess.  In April 2007, he was treated for chemical swelling in the left axilla, noted as painful swelling under the left arm where he injected drugs. These records do not show treatment for or diagnosis of additional disability related to the surgery in April 1997.  The records do not show any evidence material to claim regarding whether there is additional disability following the April 1997 surgery performed at the San Francisco VAMC that would meet the criteria under 38 U.S.C.A. § 1151. Moreover, the new evidence does not include official service department records and was received after the expiration of the appeal period following the January 2000 rating decision. 

Given the foregoing, the Board finds that the newly submitted evidence to be new but not material; therefore, the Veteran's claim on appeal is not reopened. 38 C.F.R. § 3.156 (2011).

ORDER

As new and material evidence has not been submitted, the claim of entitlement to service connection for perforation of the tympanic membrane is not reopened; the appeal is denied.

As new and material evidence has not been submitted, the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals, to include loss of feeling and mobility, from surgery for the removal of an abscess on the left upper extremity performed at the San Francisco VAMC in April 1997 is not reopened; the appeal is denied. 


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Review of the evidentiary record reveals June 2006 and October 2006 VA outpatient treatment records that list depression under the Veteran's past medical history (PMH). These records specifically note a history of suicidal and homicidal ideation and inpatient psychiatric [treatment] in March 2000 and January 2004. Those records are not in the claims file.  As VA has notice of the potential existence of inpatient psychiatric treatment records which may be pertinent to the claimed acquired psychiatric disorder, to include depression, the RO should attempt to identify the facility or facilities where the treatment was rendered and, if properly identified, attempt to obtain the records.  See 38 C.F.R. § 3.159. 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. The RO should contact the Veteran and request that he identify the facility or facilities that rendered inpatient psychiatric treatment in March 2000 and January 2004, as noted in the June 2006 and October 2006 VA outpatient treatment records. Any necessary authorizations for the release of records should be obtained.  The RO should attempt to obtain and associate with the claims file any identified records.  All efforts to obtain such records should be fully documented. If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

2. Thereafter, the remaining issue on appeal should be readjudicated. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


